Exhibit 10.2

 

 

DETROIT DIESEL

 

DISTRIBUTOR AGREEMENT

 

 

--------------------------------------------------------------------------------


 

Additional Provisions

Applicable To

Distributor Agreement

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1.

Glossary of Terms

 

ARTICLE 2.

Company Rights and Responsibilities

 

2.1

General

 

2.2

Products and Parts

 

2.3

Distributors, branches and Authorized Dealers

 

 

2.3.1

Number and Location

 

 

2.3.2

Character of Changes

 

2.4

Sales to Distributor

 

 

2.4.1

Orders

 

 

2.4.2

Prices and Terms of Sale

 

 

2.4.3

Shipments

 

 

2.4.4

Warranties on Products or Parts

 

 

2.4.5

Change in or Discontinuance of Products or Parts

 

2.5

Assistance to Distributors

 

 

2.5.1

Counseling

 

 

2.5.2

Manuals, Bulletins and Materials

 

 

2.5.3

Advertising and Sales Promotion

 

 

2.5.4

Training

 

 

2.5.5

Engineering

 

2.6

Payment and Compensation for Performance of Specified Responsibilities

 

 

2.6.1

Payment for Performance of Service Responsibilities

 

 

2.6.2

Compensation of Performance of Specified Responsibilities

 

ARTICLE 3.

Distributor Sales Responsibilities

 

3.1

Retail Sales, Wholesale Sales and Sales Promotion Activities

 

3.2

Sales Efforts

 

3.3

Application and Installation

 

3.4

Sales Performance Evaluation

 

3.5

Distribution and Sale of Products and Parts

 

3.6

Sales Outside Area of Responsibility

 

 

3.6.1

Service commission for Sales Outside Area of Responsibility

 

 

3.6.2

Excluded Sales

 

 

3.6.3

Resolution of Disputes

 

ARTICLE 4.

Distributor Service Responsibilities

 

4.1

General Responsibility

 

4.2

Warranties

 

4.3

Warranty, Special Policy and Campaign Repairs

 

4.4

Representations as to Parts

 

4.5

Start-Up Inspections

 

4.6

Service Performance Evaluation

 

ARTICLE 5.

Authorized Dealers

 

5.1

Appointments

 

5.2

Failure to Appoint

 

5.3

Administration of Authorized Dealers

 

ARTICLE 6.

Distributor Requirements

 

6.1

Distributorship Locations and Premises

 

 

6.1.1

Establishment of Distributorship Locations and Premises

 

 

6.1.2

Establishment of Distributor Branches

 

 

6.1.3

Execution of Distributorship Locations and Premises Addendum

 

 

6.1.4

Changes Proposed

 

 

6.1.5

Business Hours

 

 

6.1.6

Signs

 

 

6.1.7

Distributor Name

 

6.2

Capital

 

6.3

Personnel

 

6.4

Inventory

 

6.6

Training

 

6.5

Government Regulations

 

6.7

Accounting System, Records, Reports and Audits

 

6.8

Distributor Marketing Plans

 

6.9

Trademarks and Service Marks

 

 

6.9.1

Ownership

 

 

6.9.2

Display and Use of Marks

 

 

6.9.3

Discontinuance of Use Upon Termination

 

 

6.9.4

Not to be Registered by Distributor

 

 

6.9.5

Liability for Failure to Discontinue Use

 

ARTICLE 7.

Termination

 

7.1

Termination of Agreement

 

 

7.1.1

Termination by Distributor

 

 

7.1.2

Termination Due to Certain Acts or Events

 

 

7.1.3

Termination for Failure of Performance

 

 

7.1.4

Termination Due to Death or Incapacity

 

 

7.1.5

Termination for Failure to be Licensed

 

 

7.1.6

Termination by Agreement

 

 

7.1.7

Reliance on Any Applicable Termination Provision

 

7.2

Transactions After Termination

 

 

7.2.1

Effect of Termination on Orders

 

 

7.2.2

Termination Deliveries

 

 

7.2.3

Effect of Transactions After Termination

 

ARTICLE 8.

Termination Assistance

 

8.1

Deferral of Effective Date of Termination

 

8.2

Purchase of Personal Property

 

 

8.2.1

Company’s Obligations

 

 

8.2.2

Responsibilities of Distributor

 

 

8.2.3

Payment by Company

 

 

8.2.4

Assignment of Rights

 

8.3

Assistance on Distributorship Premises

 

 

8.3.1

Company’s Obligations

 

 

8.3.2

Owned Distributorship Premises

 

 

8.3.3

Leased Distributorship Premises

 

 

8.3.4

Reasonable Rent and Reasonable Price

 

 

8.3.5

Limitations on Obligation to Provide Assistance

 

 

 

 

 

ARTICLE 9.

Successor and Replacement Distributor

 

9.1

Rights of Company

 

 

9.1.1

Selection of Distributors

 

 

9.1.2

Review of Applications

 

9.2

Succession Rights Upon Death or Incapacity

 

 

9.2.1

Rights Under Successor Addendum

 

 

9.2.2

Rights of Remaining Distributor Principal Managers and Owners

 

 

9.2.3

Successor Distributor Requirements

 

 

9.2.4

New Successor Addendum

 

9.3

Other Changes in Management and Ownership or Sale of Assets

 

ARTICLE 10.

General Provisions

 

10.1

No Agent or Legal Representative

 

10.2

Distributor’s Responsibility for Its Operations

 

10.3

Taxes

 

10.4

Indemnification by Company

 

10.5

Notices

 

10.6

No Implied Waivers

 

10.7

Assignment of Rights

 

10.8

Accounts Payable

 

10.9

Applicable Law

 

10.10

Sole Agreement of Parties

 

10.11

New and Superseding Agreements

 

10.12

Captions

 

10.13

Severability

 

10.14

Language

 

 

--------------------------------------------------------------------------------


 

Article 1.  Glossary of Terms

 

Affiliated Company

 

Any company in which Detroit Diesel Corporation has a direct or indirect
ownership interest, as well as Freightliner LLC and its subsidiaries, or such
other DaimlerChrysler company responsible for manufacturing or selling the 2007
engines referred to in Article 2.2


 


AGREEMENT

 

The Distributor Agreement that is executed by Distributor and Company, the
Additional Provisions, and all related Addenda.

 

Area of Responsibility

 

The area described in the Area of Responsibility Addendum to this Agreement as
established by Company from time to time.

 

Authorized Dealer

 

A business entity with whom Distributor has executed a form of dealer agreement
provided or approved by Company, pursuant to Article 5 of this Agreement.

 


DETROIT DIESEL DISTRIBUTOR


 

A business entity which is a party to a Distributor Agreement with Company or an
Affiliated Company for any or all of the Products described in the Products
Addendum.

 

Detroit Diesel Remanufacturing Corporation (“DDR”)

 

A company or facility which has been authorized by Company to remanufacture and
market reliabilt Parts.

 

Direct Dealer

 

A business entity with whom Company or Affiliated Company has directly executed
a dealer agreement for any or all of the Products and/or Parts.

 

Distributorship Location(s)

 

The location(s) approved by Company for the conduct of Distributorship
Operations as identified on the Distributorship Locations and Premises Addendum.

 

Distributorship Operations

 

The functions, responsibilities, operations, and activities that are
contemplated by this Agreement, including any optional activities undertaken by
Distributor in connection with Products and Parts.

 

Distributorship Premises

 

The facilities approved by Company at the Distributorship Location(s) for the
conduct of the Distributorship Operations as identified on the Distributorship
Locations and Premises Addendum.

 


MARKS


 

The various trademarks, service marks, names and designs owned by or licensed to
Company, or an Affiliated Company, and used in connection with Products and
Parts.

 

Parts

 

New parts or reliabilt remanufactured parts which are marketed by or for Company
for use in connection with Products and which are listed in current parts
catalogs, price schedules and supplements thereto furnished by Company and DDR.

 

Products

 

The new engines that are described in the Products Addendum, plus reliabilt
Products and all past products marketed under the same trade name.

 

Principal Manager(s)

 

The individual manager(s) of Distributor identified in the Management and
Ownership Addendum approved by Company upon whose personal service Company
relies in entering into this Agreement.

 

Principal Owner(s)

 

Owner(s) of Distributor upon whose stated record and beneficial ownership
interests in Distributor, as set forth in the Management and Ownership Addendum,
Company relies in entering into this Agreement.

 

reliabilt Products and reliabilt Parts

 

Used Products and Parts which have been remanufactured under license agreements
executed by Company and which are marketed by Company, DDR or Detroit Diesel
Distributors under the “reliabilt” trademark.

 


SERVICE POLICY MANUAL


 

The manual of that name furnished by Company to Distributor, as modified by
change notices, letters or revision sheets.

 

Terms of Sale Bulletins

 

Bulletins furnished by Company to Distributor setting forth the terms of sale
and other provisions that apply to sales of Products and Parts by Company to
Distributors as issued from time to time or as modified by any change notices,
letters or revision sheets.

 

1

--------------------------------------------------------------------------------


 

Article 2. Company Rights and Responsibilities

 

2.1          General

 

Company is responsible for determining which products it will market and the
methods it will use to sell those products to Detroit Diesel Distributors or
other customers.

 

2.2          Products and Parts

 

Company will furnish Distributor with a Products Addendum identifying Products
and Parts available for purchase by Distributor.  During the term of this
Agreement, the applicable Products Addendum, whether original or a superceding
version, will include all current medium and heavy-duty Detroit Diesel or MBE
engines for on-highway applications which are manufactured by or for Company and
offered for sale in North America by Company or Affiliated Company and will
include Parts for such engines, as well as engines previously manufactured by or
for Company for which Parts are currently offered for sale.  In addition, the
Products Addendum shall be amended to add the engines currently in development
to meet the 2007 on-highway USEPA emissions standards in models of 9-litre,
12-litre and 14.8-litre displacements (or production derivatives of similar
displacement) when such engines are offered for sale by Company or Affiliated
Company either as loose engines or installed in on-highway vehicles sold in
North America.

 

Company may determine additional Products and/or Parts it will sell to
Distributor and will identify those additional Products and/or Parts in the
Products Addendum.  Any such additional Products and/or Parts may be added to or
deleted from the Products Addendum by Company by furnishing Distributor with a
new Products Addendum.

 

2.3          Distributors, Branches and Authorized Dealers

 

2.3.1       Number and Location

 

Company is responsible for determining the number and location of Detroit Diesel
Distributors, branches and Authorized Dealers. Distributor will not establish a
branch or other location for the conduct of Distributorship Operations or
appoint an Authorized Dealer without the prior written approval of Company.

 

2.3.2       Character of Changes

 

Company reserves the right to (a) reassign a portion of the Area of
Responsibility to another Detroit Diesel Distributor; and/or (b) establish an
additional Detroit Diesel Distributor in the Area of Responsibility.

 

If Company believes any such changes are appropriate, Company and Distributor
shall endeavor to reach agreement reflecting the changes to be effected, the
manner in which they will be accomplished, and the time period for completing
such changes.

 

If Company determines in its sole discretion that agreement satisfactory to
Company cannot be reached with Distributor, Company shall notify Distributor in
writing of the changes that it will put into effect and the timing of such
changes.

 

As a result of any such changes effected by Company, Company shall furnish to
Distributor a new Area of Responsibility Addendum, as required.

 

If the portion of the Area of Responsibility deleted from Distributors previous
Area of Responsibility contains any approved Distributor Location(s) then
Company will repurchase Products and Parts and signs in accordance with Article
8.2 and will provide premises assistance in accordance with Article 8.3 of this
Agreement.

 

2.4          Sales to Distributor

 

2.4.1       Orders

 

Distributor shall submit orders for Products and Parts in accordance with
ordering procedures furnished Distributor by Company. Distributor’s orders are
not binding until accepted by Company and may be canceled by Distributor until
that time. After Company’s acceptance of an order, Distributor may not modify or
cancel such order without the written consent of Company, except in the case of
a price increase as provided in this Article 2.4.  Company may establish a
reasonable cancellation charge to be paid by Distributor.

 

If the productive capacity of Company’s manufacturing sources are insufficient
at any time to meet the demand for Products or Parts, Company will endeavor to
distribute Products and Parts in a fair and equitable manner.

 

Company will not be liable for any delay or failure to deliver Products and
Parts where caused, in whole or in part, by:

 

(a)          any strike or labor trouble affecting operations of Company,
Affiliated Companies or their suppliers;

 

(b)         any shortage or curtailment of utilities, materials, transportation
or labor or any shortage or damage to the facilities of Company, Affiliated
Companies or their suppliers;

 

(c)          any act of government, including the enactment of laws or
regulations or issuance of judicial or administrative injunctions or orders;

 

(d)         any curtailment or discontinuance of production by Company,
Affiliated Companies or their suppliers;

 

(e)          any cause beyond the control of Company, Affiliated Companies or
their suppliers.

 

2.4.2       Prices and Terms of Sale

 

Prices, charges, discounts, allowances and other terms of sale applicable to
purchases of Products and Parts will be those established by Company in pricing
publications and the Terms of Sale Bulletins in effect at the time of shipment
to Distributor. Company has the right to change

 

2

--------------------------------------------------------------------------------


 

the prices, charges, discounts, allowances and other terms of sale for Products
and Parts at any time.

 

Company will give written notice to Distributor of any price increase before
shipping any Products to which such increase applies.  Distributor may cancel or
modify the affected orders for Products by delivering a written notice of
cancellation to Company within 20 days of receipt of Company’s announcement of
such price increase.

 

Company agrees that it will sell Products and/or Parts to Distributor at prices
or terms of sale no less favorable than those offered to any Authorized Dealer
or Direct Dealer within Distributor’s Area of Responsibility without the express
prior approval of Distributor.

 

2.4.3       Shipments

 

Unless otherwise agreed, Company shall arrange for shipment services on
Distributor’s behalf and account.  Products and Parts will be shipped to
Distributorship Locations or other locations authorized by Company. Company
shall not be liable for any delays, losses or damages in shipment.

 

If any Products or Parts ordered by Distributor are diverted or returned because
of Distributor’s delay or failure to accept delivery, Distributor will pay any
additional costs incurred by Company as a result of such diversion or return.

 

2.4.4       Warranties on Products or Parts

 

Company warrants new Products and Parts as set forth in documents containing
those warranties that Company provides with such Products and as set forth in
the Service Policy Manual.

 

EXCEPT AS OTHERWISE PROVIDED BY LAW, THE WRITTEN SELLER’S WARRANTIES ARE THE
ONLY WARRANTIES APPLICABLE TO NEW PRODUCTS AND PARTS.  WITH RESPECT TO
DISTRIBUTOR, SUCH WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES OR LIABILITIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR ANY LIABILITY FOR COMMERCIAL LOSSES BASED UPON
NEGLIGENCE OR MANUFACTURER’S STRICT LIABILITY.  EXCEPT AS MAY BE PROVIDED UNDER
AN ESTABLISHED SELLER’S PROGRAM OR PROCEDURE, COMPANY NEITHER ASSUMES NOR
AUTHORIZES ANYONE TO ASSUME FOR IT ANY OTHER OBLIGATION OR LIABILITY IN
CONNECTION WITH PRODUCTS AND PARTS, AND COMPANY’S MAXIMUM LIABILITY IS TO REPAIR
OR REPLACE THE PRODUCT OR PART.

 

2.4.5       Change in or Discontinuance of Products or Parts

 

Company may discontinue any Products or Parts or lines of Products or Parts or
change the design or specifications of any Products or Parts at any time without
notice and without incurring any obligation to Distributor.

 

Company may install any equipment or accessories or incorporate any design
features required by law on any Products or Parts ordered by Distributor,
whether or not such items or features are included in Distributor’s order.

 

2.5          Assistance to Distributors

 

2.5.1       Counseling

 

Company shall counsel Distributor on sales, service and other related matters.

 

2.5.2       Manuals, Bulletins and Materials

 

Company shall provide Distributor with manuals, bulletins and other materials
considered appropriate by Company and will inform Distributor of any applicable
charges.

 

2.5.3       Advertising and Sales Promotion

 

Company shall make advertising and sales promotion programs and materials
available to Distributor as considered appropriate by Company and will inform
Distributor of any applicable charges.

 

2.5.4       Training

 

Company shall provide training programs and materials considered appropriate by
Company to assist Distributor in fulfilling its responsibilities to train
personnel of Distributor, Authorized Dealer(s) and Product users.  Company shall
inform Distributor of any applicable charges. Company shall not be responsible
for any compensation payable to personnel of Distributor, Authorized Dealer(s)
or Product users while attending such courses or for related travel and living
expenses.

 

2.5.5       Engineering

 

Company may provide Product application guidelines and/or consulting engineering
service to Distributor.  Distributor’s responsibility for proper installation
and application shall remain the same as provided in Article 3.3.

 

Company acknowledges that some third parties who acquire Products or Parts from
Distributor may install or apply such Products or Parts independent of
Distributor and that, in such instances, Distributor shall have no application
or installation responsibility to such third parties or the owner/user of such
Products and Parts.

 

2.6                               Payment and Compensation for Performance of
Specified Responsibilities

 

2.6.1       Payment for Performance of Service Responsibilities

 

Company will pay Distributor for the replacement of Parts or will provide
Distributor with the Parts required and pay for labor in accordance with the
applicable provisions of

 

3

--------------------------------------------------------------------------------


 

the Service Policy Manual for all warranty repairs, special policy adjustments
and campaign inspections or corrections performed directly by Distributor in its
conduct of service operations.

 

Company will pay Distributor in accordance with the Service Policy Manual for
approved claims submitted by Distributor on behalf of Authorized Dealers in
connection with their performance of warranty repairs, special policy
adjustments and campaign inspections and corrections for Products and Parts for
which such Authorized Dealers have service responsibilities.

 

2.6.2       Compensation for Performance of Specified Responsibilities

 

Company will compensate Distributor, as provided in appropriate manuals,
bulletins and letters furnished Distributor by Company, for the performance of
specified services that may include indirect sales activities, sales promotion,
dealer development, dealer technical support,  dealer parts support and
distribution functions.

 

Company and Distributor acknowledge that Company has used such payments as a
mechanism for compensating Distributor for specified services performed to
support Authorized Dealers and direct Dealers.  Distributor acknowledges that
Company reserves the right to change the method and amount of compensation. 
Company agrees to advise Distributor of the details of any such change at least
ninety (90) days in advance of implementation of any such change.

 

Article 3.  Distributor Sales Responsibilities

 

3.1          Retail Sales, Wholesale Sales and Sales Promotion Activities

 

Distributor shall aggressively and effectively perform the following sales
activities in the Area of Responsibility:

 

(a)          retail sales of Products and Parts to users and prospective users.

 

(b)         wholesale sales of Products and Parts to original equipment
manufacturers (OEM), and Authorized Dealers.

 

(c)          promote purchases by dealers, users and potential users of OEM
products equipped with Products.

 

Distributor acknowledges that Company has reserved the right to sell Products
and Parts directly to any customers, including but not limited to, OEM’s. 
However, nothing in this Agreement shall be construed to restrict the right of
Distributor to sell any Product or Parts to any customers within the Area of
Responsibility, including OEM’s.

 

3.2          Sales Efforts

 

In furtherance of its responsibilities, Distributor shall:

 

(a)          employ a force of trained management and sales personnel considered
adequate by Company;

 

(b)         build and maintain customer confidence and satisfaction;

 

(c)          establish and maintain regular contacts with prospective purchasers
of Products and Parts and equipment using Products and with others who influence
purchases;

 

(d)         employ effective ethical sales, advertising and promotion programs
and activities; and

 

(e)          actively participate in industry and trade associations and support
programs for exhibiting and demonstrating Products.

 

3.3          Application and Installation

 

Distributor shall be responsible for proper application and installation, and
for supervision of proper application and installation by a third party where
appropriate, of all Products sold by Distributor.

 

Company acknowledges that some third parties who acquire Products or Parts from
Distributor may install or apply such Products or Parts independent of
Distributor and that, in such instances, Distributor shall have no application
or installation responsibility to such third parties or the owner/user of such
Products and Parts.

 

However, Company assumes no responsibility for the proper application or
installation of any Products or Parts sold by Distributor.

 

Distributor shall provide Company all information including End Product
Questionnaires (EPQ) requested concerning applications, modifications and
installations of Products.  Failures resulting from improper application,
modification or installation are not the responsibility of Company. Distributor
will reimburse Company for any expenses or other liabilities incurred by Company
as a result of Distributor’s improper application, modification or installation
of Products.

 

3.4          Sales Performance Evaluation

 

Distributor’s sales performance will be evaluated by Company based upon
Distributor’s sales achievement as compared to sales objectives established by
Company for Distributor and to the sales achievement of other Detroit Diesel
Distributors.

 

In addition, Company will consider other relevant factors including, but not
limited to:

 

(a)          the trend of Distributor’s sales performance;

 

4

--------------------------------------------------------------------------------


 

(b)         the manner in which Distributor has conducted sales operations,
including advertising, sales promotion and treatment of customers;

 

(c)          sales resulting from Distributor’s efforts to support Company sales
to OEM’s;

 

(d)         the manner in which Distributor has submitted orders for Products;

 

(e)          availability of Products to Distributor; and

 

(f)            significant local conditions that may have affected Distributor’s
performance.

 

3.5          Distribution and Sale of Products and Parts

 

In the distribution or sale of new, rebuilt or remanufactured engines, or new,
rebuilt or remanufactured components or new service parts for engines or in the
servicing of engines, Distributor shall exclusively promote, sell, use and
service Products and Parts in Distributorship Premises, unless otherwise agreed
by Company.

 

Distributor may sell or promote at Distributor Locations products and parts
which do not compete with Products and/or Parts marketed by Company if
Distributor provides notice to Company of its intention to do so reasonably in
advance of the commencement of such activity and if Distributor is otherwise in
compliance with its responsibilities under this Agreement.  This provision does
not restrict Distributor from conducting any business at any facility other than
Distributor Locations.

 

After January 1, 2006, Distributor may request that Company waive the
limitations of Article 3.5 and sell or promote competitive products and parts.
Company will decide in its sole discretion whether to consent to the waiver.  If
Company does consent and Article 3.5 is waived, Distributor will no longer be
entitled to the assistance on distributorship premises set forth in Article 8.3,
which provisions will be ineffective.

 

In the event Distributor is authorized by any Affiliated Company to supply parts
and service support for products sold by Affiliated Company, Company will not
unreasonably withhold its approval of Distributor activities relating to the
products and components of Affiliated Company.

 

3.6          Sales Outside Area of Responsibility

 

3.6.1       Service Commission for Sales Outside Area of Responsibility

 

Distributor agrees that on sales of any Products by Distributor, directly to
customers outside the Area of Responsibility, or directly or indirectly to
customers whose initial substantial use of the Products will be outside the Area
of Responsibility including, but not limited to, sales outside the United States
of America, it will pay or cause to be paid to the Detroit Diesel Distributor in
whose area of responsibility the Products are sold, or where their initial
substantial use occurs, a service com-mission as defined by and in accordance
with applicable provisions of the Service Policy Manual.

 

Distributor agrees to accept charges against its accounts with Company and other
Detroit Diesel Distributors in implementing this Article 3.6.  Distributor
acknowledges that in actions taken by Company in implementing this Article 3.6
and remitting a service commission to the Detroit Diesel Distributor in whose
area of responsibility a sale of a Product by a Detroit Diesel Distributor has
taken place, or where the initial substantial use of the Product sold by Detroit
Diesel Distributor occurs, Company shall act in sole capacity of an
accommodation transferor, but without liability to either party, except for its
gross negligence, or assurance that such service commission, disputed or
undisputed, shall be paid.

 

Company shall effect such payment on behalf of Distributor by charging
Distributor’s account with Company with the amount of the service commission and
crediting the other Detroit Diesel Distributor’s account with Company with the
amount so charged.

 

3.6.2       Excluded Sales

 

In view of the active and effective efforts required of a Detroit Diesel
Distributor to continuously promote and sell Products, and such sale, or the
initial substantial use, of a Product may occur outside the selling Detroit
Diesel Distributor’s area of responsibility, a service commission on the sale of
the Product shall not be paid if (i) the purchaser has a bona fide purchasing
office, as solely determined by Company, in the selling Detroit Diesel
Distributor’s area of responsibility or (ii) if the Product is installed in a
vehicle or end-product owned or operated by the customer and located in the
selling Detroit Diesel Distributor’s area of responsibility at time of
installation, or (iii) the Product is a qualified product as listed on the
selling Detroit Diesel Distributor’s Qualified Products and OEM’s Addendum, or
(iv) the customer is a qualified OEM as listed on the selling Detroit Diesel
Distributor’s Qualified Products and OEM’s Addendum or Company has specifically
exempted a sales transaction from this provision prior to the execution of the
sale.

 

In addition, a service commission shall not be paid (i) on sales of Products to
the governments or certain agencies of the United States of America or the
Dominion of Canada or to certain governmental units thereof, as Company, from
time to time, will delineate, for use by such government or agencies, or (ii) if
the sale is to a customer who is an authorized Detroit Diesel Distributor and
the selling Detroit Diesel Distributor is not in default under the distributor
agreement.

 

3.6.3       Resolution of Disputes

 

Distributor agrees to accept and abide by Company’s decision in disputes arising
with respect to service commissions payable pursuant to the section.

 

5

--------------------------------------------------------------------------------


 

Article 4.  Distributor Service Responsibilities

 

4.1          General Responsibility

 

Distributor agrees to perform directly and through Authorized Dealers, the
service obligations of Company, Distributor and Authorized Dealers on all
Products in the Area of Responsibility, regardless of origin of purchase.  This
work will be performed promptly, in a good and workmanlike manner and in
accordance with the Service Policy Manual and other publications provided by
Company.

 

Except as authorized by Company, neither Distributor nor any Authorized Dealer
shall charge a customer for parts or service for which Distributor or Authorized
Dealer will be paid by Company or another Detroit Diesel Distributor.

 

In furtherance of its service responsibilities, Distributor shall, at each
Distributorship Location:

 

(a)          employ a force of trained management and service technicians who
are accredited and trained on all current Products for which Distributor is
authorized by this Agreement to service;

 

(b)         establish and maintain service facilities satisfactory in appearance
and size for the conduct of service operations;

 

(c)          maintain current applicable service information;

 

(d)         provide and maintain tools and equipment considered necessary by
Company, including at least those listed in the Special Service Tool and
Equipment Lists, Distributor Training Standards Manual and other applicable
bulletins for all Products for which Distributor is authorized by this Agreement
to service; and

 

(e)          provide and maintain properly equipped service vehicles or other
means of providing satisfactory customer service.

 

4.2          Warranties

 

Distributor shall deliver, and shall require Authorized Dealers to deliver, a
copy of the warranty applicable to Products or Parts to each customer purchasing
a Product or Part and shall explain the provisions to any customer requesting
such explanation.  Such warranty shall be delivered at the time of sale, but not
later than the time of delivery, of the Product or Part to the customer.

 

Distributor shall explain and cause its Authorized Dealers to explain to
customers the proper operation instructions and requirements for Products.

 

4.3          Warranty, Special Policy and Campaign Repairs

 

Distributor shall perform and shall cause its Authorized Dealers to perform, in
accordance with the Service Policy Manual, (a) warranty repairs on all Products
and Parts qualifying for such repairs; (b) special policy adjustments approved
by Company; and (c) campaign inspections and corrections that are directed by
Company on Products and Parts.

 

In performing the above work, Distributor will, unless otherwise authorized in
writing by Company, use only Parts. Distributor shall provide and shall cause
its Authorized Dealers to provide to each customer a copy of the repair order
for the above work.

 

4.4          Representations as to Parts

 

Distributor shall not, and shall assure that Authorized Dealers shall not,
represent parts not marketed by Company as Parts marketed by Company.

 

4.5          Service Performance Evaluation

 

Distributor’s service performance will be evaluated by Company based upon, but
not limited to, the following factors:

 

(a)          customer confidence and satisfaction;

 

(b)         the manner and efficiency in which Distributor conducts service
operations;

 

(c)          the adequacy of facilities, tools and equipment, and personnel;

 

(d)         the effectiveness of its Authorized Dealers;

 

(e)          accuracy of claims and processing of Applications for Adjustment
(“AFA”) or other payments to dealers and customers; and

 

(f)            availability of Parts for service operations.

 

Article 5.  Authorized Dealers

 

5.1          Appointments

 

Distributor and Company recognize that for Distributor to properly fulfill its
service, sales and promotional responsibilities relating to Products and Parts,
it may be necessary for Distributor to appoint qualified dealers at locations
selected by Company or proposed by Distributor in the Area of Responsibility.
Each such dealer may be required to be owned and operated independently of
Distributor and its employees and owners and each appointment is subject to
approval by Company.

 

6

--------------------------------------------------------------------------------


 

When each such dealer has executed with Distributor a form of dealer agreement
provided or approved by Company, Company will confirm its approval in writing to
Distributor.

 

5.2          Failure to Appoint

 

If Distributor fails to appoint a qualified dealer approved by Company or at a
location requested by Company within ninety (90) days after receipt of such
written request, Company or Affiliated Company may appoint a dealer directly as
a Direct Dealer.  Unless otherwise agreed to by Distributor, Distributor will
not be responsible for the training, support and development of any Direct
Dealer appointed in Distributor’s Area of Responsibility.

 

5.3          Administration of Authorized Dealers

 

Distributor shall provide an adequate number of capable employees to administer
and advise Authorized Dealers in all phases of their operations.

 

Distributor shall assure that the qualifications of each Authorized Dealer are
maintained to adequately support customer needs for Products designated in the
dealer agreement and for Parts.

 

Distributor is responsible for training Authorized Dealer personnel in
procedures and techniques applicable to the sales and service of such designated
Products and Parts.

 

Company personnel have the right to contact Authorized Dealers directly to
determine the manner in which they perform their responsibilities and to provide
assistance as appropriate.

 

Article 6.  Distributor

 

Requirements

 

6.1          Distributorship Locations and Premises

 

6.1.1       Establishment of Distributorship Locations and Premises

 

Distributor will establish and maintain Distributorship Premises at the
Distributorship Location(s) approved by Company.  Such Distributor Premises
shall be acceptable to Company in appearance, functionality, trademarks,
cleanliness, and neatness, and adequate in size and properly equipped for the
conduct of Distributorship Operations.

 

Further, Distributor shall not, without prior written approval of Company,
conduct, or allow any other person or entity to conduct, any activities in
conflict with Distributor Operations at any Distributorship Location or within
any building located on the property leased or owned by Distributor.

 

6.1.2       Establishment of Distributor Branches

 

Distributor will, upon written request by Company, establish Distributorship
Premises at a branch location(s) selected by Company for the conduct of
Distributorship Operations. Each such branch shall be operated by Distributor.
The appointment by Distributor of an Authorized Dealer will not fulfill
Distributor’s responsibility to establish a branch location requested by
Company.

 

If Distributor fails to establish a branch within six (6) months after receipt
of a written request from Company, Company may change the Area of
Responsibility, establish an additional Detroit Diesel Distributor or directly
appoint a dealer at such location.

 

6.1.3       Execution of Distributorship Locations and Premises Addendum

 

The Distributorship Locations and Distributorship Premises, including branch
locations established by Distributor at the request of Company, and the purposes
for which such Premises will be used, will be reflected in a Distributorship
Locations and Premises Addendum executed by Distributor and Company.
Distributor, or any of its owners, will not conduct any of the Distributorship
Operations at any location that is not reflected in such Addendum.

 

6.1.4       Changes Proposed

 

If Distributor desires to establish, change or eliminate any Distributorship
Premises or change the use of any Distributorship Premises, it shall advise
Company in writing and obtain prior written approval of any such change. Any
such change approved by Company shall be reflected, when implemented, in a new
and superseding Distributorship Locations and Premises Addendum.

 

Company and Distributor acknowledge that Company and Affiliated Companies are
contemplating making changes in the manner in which Parts are distributed an in
the appointment and support of dealers.  Changes which may occur that could
affect Distributor operations include pricing changes, functional compensation
and specified service or support functions. If a Distributor in the exercise of
reasonable business judgment determines that such a change causes a financial
deterioration of a Distributor Location and Distributor requests permission of
Company to close or downsize the affected Distributor Location, Company will not
unreasonably withhold such approval.

 

If Distributor does not obtain such prior written approval, Company may
terminate this Agreement. In any event, Company may exercise its right under
Article 2.3.2 to modify the Area of Responsibility or appoint an additional
Distributor.

 

7

--------------------------------------------------------------------------------


 

6.1.5       Business Hours

 

Distributor shall maintain its Distributorship Premises open to serve customers
during all days and hours which are customary in the trade and lawful and
necessary to properly serve customers in the Area of Responsibility. Distributor
shall provide emergency service in the Area of Responsibility on a seven (7) day
per week, twenty four (24) hour per day basis.

 

6.1.6       Signs

 

Distributor shall install and maintain, at its own expense, only signs approved
by Company at the Distributorship Premises and assure that the Authorized
Dealers utilize signs approved by Company.

 

6.1.7       Distributor Name

 

Distributor’s business name must be approved in writing by Company.

 

6.2          Capital

 

Distributor shall provide working and equity capital as mutually agreed upon by
Company and Distributor to adequately fulfill Distributor’s responsibilities
under this Agreement.

 

6.3          Personnel

 

Distributor shall provide competent management and a sufficient staff of
personnel who are adequately trained to perform the Distributor’s
responsibilities under this Agreement.

 

6.4          Inventory

 

Distributor shall maintain an inventory of Products and Parts adequate to meet
the needs of Authorized Dealers and other customers located in the Area of
Responsibility.

 

Distributor will assure that Authorized Dealers maintain an inventory of Parts
considered adequate by Distributor to meet the needs of Dealers’ customers.

 

6.5          Government Regulations

 

Distributor and Company will provide each other with such information and
assistance as reasonably requested to facilitate compliance with government
laws, regulations and orders relating to Products and Parts.  Distributor shall
be responsible for complying with applicable laws, regulations and orders.

 

Company and its suppliers shall not be required to change their materials,
designs, or production processes in any way to meet such regulations, but shall
endeavor to achieve Product and Part conformance where, in their sole judgment,
such conformance is practical and is economically justified.

 

6.6          Training

 

In order to maintain and develop qualified personnel, Distributor shall send
appropriate personnel, at its own expense, to conferences and training programs
provided by Company.

 

Distributor shall establish and maintain training programs recommended by
Company devoted to training personnel of Distributor, Authorized Dealer(s) and
Product users.

 

6.7          Accounting System, Records, Reports and Audits

 

Distributor agrees to maintain accounting systems in a manner approved by
Company. Distributor further agrees to furnish to Company complete and accurate
financial statements on a periodic basis as required by Company in a form
satisfactory to Company, including upon request, an annual audited financial
statement for Distributorship, and if applicable, subsidiary or parent
companies.

 

Distributor shall maintain complete and accurate sales, service, parts, training
and other appropriate records designated by Company in a form satisfactory to
Company and shall cause its Authorized Dealers to maintain similar records.
Distributor agrees to maintain such records and to cause its Authorized Dealers
to maintain similar records for a minimum period of two (2) years in a form
satisfactory to Company.

 

Distributor authorizes, and will cause each Authorized Dealer to permit, any
designated representative of Company to examine, audit, reproduce and take
copies of any Distributor or Authorized Dealer accounts and records required
under this Agreement or under the authorized dealer agreement provided or
approved by Company.

 

Company will not furnish any data submitted by Distributor to any third party
unless authorized by Distributor or required by law, or pertinent to judicial or
government administrative proceedings.  Further, Company will not furnish to any
Affiliated Company, without the express prior approval of Distributor, data
submitted by Distributor other than data related specifically to Products and
Parts.

 

Distributor agrees to furnish, upon reasonable notice during regular business
hours, when requested by Company, accurate information covering Distributor’s
sales of Products and Parts and reliable forecasts of Distributor’s requirements
for Products and Parts.

 

6.8          Distributor Business Plans

 

Using the outline furnished by Company, Distributor shall submit to Company a
distributor business plan covering the items specified in such outline. A
distributor business plan shall be prepared and submitted for each calendar year
or for such other period as may be specified by

 

8

--------------------------------------------------------------------------------


 

Company. Company will advise Distributor in writing of any recommended changes
in such plan.

 

Distributor’s performance will be evaluated by Company on the basis of how
effectively it has met the goals and objectives set forth in the distributor
business plan, including any recommendations made thereon in writing by Company.
Additionally, consideration will be given to the manner in which Distributor has
fulfilled its sales, service and premises responsibilities. Such evaluation will
also consider performance of Authorized Dealers.

 

6.9          Trademarks and Service Marks

 

6.9.1       Ownership

 

Distributor acknowledges and will cause each Authorized Dealer to acknowledge
that Company, or an Affiliated Company is the exclusive owner or the authorized
licensee of the various trademarks, service marks, names and designs used in
connection with Products and Parts (herein called Marks).

 

6.9.2       Display and Use of Marks

 

Distributor is granted and Distributor will grant each Authorized Dealer the
non-exclusive right to display such Marks in the conduct of Distributorship
Operations by Distributor and sales and service operations relating to Products
and Parts by Authorized Dealers. Distributor will discontinue and will cause an
Authorized Dealer to discontinue the display or use of any such mark or change
the manner in which any such Mark is displayed or used when requested to do so
by Company. Distributor will not use or permit Authorized Dealers to use any
Mark as part of the name under which the business of Distributor or an
Authorized Dealer, or any company affiliated with Distributor or an Authorized
Dealer, is conducted without the prior written approval of Company. Any such
approval by Company shall be automatically rescinded upon the expiration or
termination of this Agreement.

 

During the term of this Agreement, Distributor will not use and will not permit
an Authorized Dealer to use any mark or name so resembling such Marks as to be
likely to confuse or deceive.

 

Distributor shall not remove or alter Marks or other identifications used on or
in connection with any Product or add any Marks or other identification without
Company’s prior approval.

 

6.9.3       Discontinuance of Use Upon Termination

 

Upon the expiration or termination of this Agreement, Distributor will
immediately discontinue and cause each Authorized Dealer to discontinue, at
Distributor’s and each Authorized Dealer’s expense, all use and display of
Marks. Thereafter, Distributor will not use, either directly or indirectly, any
Marks or any other marks so resembling such Marks as to be likely to confuse or
deceive. Failure of Company and Distributor to complete the purchase and sale of
signs under the provisions of Article 8.2.1 of this Agreement shall not relieve
Distributor of its obligation to discontinue the use of such Marks on such
signs.

 

6.9.4       Not to be Registered by Distributor

 

Distributor will not take any action, directly or indirectly, to register or
cause to be registered any Marks in its favor or in the favor of any third
party.

 

6.9.5       Liability for Failure to Discontinue Use

 

Distributor shall reimburse Company, or Affiliated Companies, for all costs,
legal fees and other expenses incurred by any of them in connection with legal
action to require Distributor to comply with this Article 6.9.

 

Article 7.  Termination

 

7.1          Termination of Agreement

 

7.1.1       Termination by Distributor

 

Distributor may terminate this Agreement by written notice to Company.
Termination will be effective ninety (90) days after Company’s receipt of such
notice unless another date is agreed upon in writing.

 

7.1.2       Termination Due to Certain Acts or Events

 

Each of the following represents an act or event that is within the control of
Distributor or its management or owners and which is so contrary to the spirit
and objectives of this Agreement as to warrant its termination:

 

(a)          the removal, resignation, withdrawal or elimination from
Distributor, for any reason, of any Principal Manager or Principal Owner without
the prior written approval of Company;

 

(b)         any misrepresentation to Company by Distributor or by any Principal
Manager or Principal Owner in applying for this Agreement or as to the record or
beneficial ownership or management of Distributor or other related business
interest;

 

(c)          any attempted or actual sale, transfer or assignment by Distributor
of this Agreement or any of the rights granted Distributor hereunder, or any
attempted or actual transfer, assignment or delegation by Distributor of any of
the responsibilities assumed by it under this Agreement, without the prior
written approval of Company;

 

(d)         any change, whether voluntary or involuntary, in the record or
beneficial ownership of Distributor held by the Principal Owners as set forth in
the current Management and Ownership Addendum, or any acquisition, of record or
beneficially, of ten percent

 

9

--------------------------------------------------------------------------------


 

(10%) or more of the ownership interest in Distributor by any person or persons,
without the prior written approval of Company;

 

(e)          any undertaking by Distributor or any of its Principal Owners or
Principal Managers to conduct, either directly or indirectly, any of the
Distributorship Operations at any unapproved location;

 

(f)            any sale or other transfer, by operation of law or otherwise, or
any relinquishment or discontinuance of use by Distributor, of any of the
Distributorship Premises or other principal assets required or used in the
conduct of the Distributorship Operations, without the prior written approval of
Company;

 

(g)         any dispute or disagreement between or among the owners or
management personnel of Distributor which, in the opinion of Company, may
adversely affect the Distributorship Operations or the interests of Distributor,
Company or an Affiliated Company;

 

(h)         failure to pay accounts due to Company in accordance with provisions
of the Terms of Sale Bulletin, if such failure occurs repetitively or if an
undisputed balance is not paid within 90 days of the due date and/or failure to
maintain lines of credit adequate to fulfill Distributor’s responsibilities
under this Agreement;

 

(i)             insolvency of Distributor; filing of a voluntary petition in
bankruptcy by Distributor; filing of an involuntary petition to have Distributor
declared bankrupt provided that it is not vacated within thirty (30) days from
date of filing; or the appointment of a receiver or trustee for Distributor
provided that it is not vacated within thirty (30) days from date of filing; or
execution by Distributor of an assignment for the benefit of creditors of any
foreclosure or other due process of law whereby a third party acquires rights to
the operation, ownership or assets of Distributor; or execution by Distributor
of an assignment for the benefit of creditors;

 

(j)             failure of Distributor to conduct its customary Distributorship
Operations during its customary business hours for seven (7) consecutive
business days;

 

(k)          conviction in a court of original jurisdiction of Distributor or
any Principal Manger, Principal Owner or principal officer of Distributor of any
crime which is punishable by imprisonment; or any finding by a government agency
or court of original jurisdiction that Distributor had committed any unfair
business practices which, in the opinion of Company, may adversely affect the
reputation or interest of Distributor or Company;

 

(l)             any submission by Distributor to Company of false applications
or claims for any payment, credit, discount or allowance whether or not
Distributor offers or makes restitution;

 

(m)       the distribution or sale at Distributor Premises of new engines, new
engine components or new service parts for engines or the servicing of engines,
other than products and Parts, except as permitted by Article 3.5 of this
Agreement;

 

(n)         refusal by Distributor to furnish timely sales or financial
information and related supporting data, or to permit Company to make an
examination or audit of Distributor’s accounts and records, provided such
failure or refusal continues after receipt by Distributor from Company of a
written request for such information or permission;

 

(o)         willful failure of Distributor to comply with the provisions of any
laws or regulations relating to the sale or service of Products and Parts.

 

When Company learns that any of the foregoing acts or events has occurred,
Company will endeavor to discuss it with Distributor. Thereafter, Company may
terminate this Agreement by giving Distributor written notice of termination,
such termination to be effective upon receipt by Distributor of such notice or
at such later date as may be specified in the notice.

 

7.1.3       Termination for Failure of Performance

 

If Company determines that Distributor has failed to perform any of its
responsibilities under the Agreement, Company will review such failure with
Distributor. As soon as practicable thereafter, Company will notify Distributor
in writing of the nature of Distributor’s failure of performance and of the
period of time during which Distributor will be expected to remedy such failure,
which shall be a minimum of three (3) months, or longer at the sole
determination of Company, based on the facts. Distributor shall submit a plan to
remedy the failure within 30 days of notice.  If such plan has not been received
in 30 days or the plan is found to be unacceptable to Company, Company may
prepare a plan for Distributor setting forth the minimum remedial actions which
must be implemented within a reasonable period established by Company, which
shall be at least thirty days duration.

 

In the event Distributor fails to remedy the failure of performance or to comply
with the above, Company may terminate this Agreement by giving Distributor
thirty (30) days advance written notice.

 

7.1.4       Termination Due to Death or Incapacity

 

Because this is a personal service agreement, Company may terminate this
Agreement by written notice to Distributor in the event of the death of a
Principal Manager or Principal Owner or in the event Company determines that any
Principal Owner is physically or mentally incapacitated so as to be unable to
actively exercise full managerial authority for Distributor.  The

 

10

--------------------------------------------------------------------------------


 

effective date of termination will be stated in such written notice and will not
be less than ninety (90) days after receipt of such notice. Company shall waive
its right to terminate under this provision if a plan for continuation of the
Distributorship Operations has been submitted to, and approved by, Company
pursuant to Article 9 of this Agreement and no substantial changes in
circumstances have occurred subsequent to the approval of such plan.

 

7.1.5       Termination for Failure to be Licensed

 

If Company or Distributor fails to secure or maintain any license required for
the performance of its obligations under this Agreement, or such license is
suspended or revoked, irrespective of the cause, either party may immediately
terminate this Agreement by giving the other party written notice.

 

7.1.6       Termination by Agreement

 

This Agreement may be terminated at any time by written agreement between
Company and Distributor.

 

The provisions of Article 8, relating to termination assistance, will be
applicable only to the extent set forth in the written termination agreement.

 

7.1.7       Reliance on Any Applicable Termination Provision

 

The terminating party may select the termination provision under which it elects
to terminate without reference in its notice of termination to any other
provision that may also be applicable. The terminating party may also
subsequently assert other grounds for termination.

 

7.2          Transactions After Termination

 

7.2.1       Effect of Termination on Orders

 

If Company and Distributor do not enter into a new Distributor Agreement when
this Agreement expires or is terminated, all orders of Distributor shall be
automatically canceled, except as provided in this Article 7.2.  Termination or
expiration of this Agreement will not release Distributor or Company from the
obligation to pay any amounts owing the other, or which may become due.

 

7.2.2       Termination Deliveries

 

If this Agreement is terminated by Distributor, or is terminated because of the
death of a Principal Manager or Principal Owner or incapacity of a Principal
Manager without a termination deferral date, or if this Agreement expires and
Company or an Affiliated Company or a successor company does not offer a new
agreement to Distributor or to any replacement distributor that has
substantially the same ownership (including total family ownership), Company
will exert its best efforts to furnish Distributor with current Products to fill
Distributor’s bona fide customer orders on hand on the effective date of
termination or expiration, not to exceed the total number of Products delivered
to Distributor by Company during the ninety (90) days immediately preceding the
effective date of termination or expiration, subject to the following conditions
and limitations:

 

(a)          Within ten (10) days following the effective date of termination or
expiration, Distributor shall deliver to Company a written schedule of
Distributor’s bona fide customer orders on hand on the effective date of
termination or expiration. Such schedule shall show the name and address of each
customer and the details with respect to each Product ordered and shall specify
each bona fide order against which Distributor desires Company to make delivery
up to the total number of Products required to be delivered by Company as above
described. Those orders for which delivery is thus specified by Distributor, and
which are approved by Company, shall constitute Distributor’s schedule of
termination deliveries. No change or substitution may be made by Distributor in
such schedule of termination deliveries, and Company will not be obligated to
effect delivery of any Product to Distributor except as specified therein. In
the event of Distributor’s failure to deliver to Company the detailed schedule
above required, Distributor shall have no further right to receive termination
deliveries.

 

(b)         Company may impose terms of payment different from those published
in Terms of Sale Bulletins for such deliveries, based upon the business
conditions at the time, and to require partial or complete prepayment or other
financial coverage by Distributor, prior to acceptance of the orders.

 

(c)          Distributor shall accept any Product required to be delivered by
Company under this subsection. In the event of its failure to do so, Distributor
shall have no further right to receive such Product or any other Product in lieu
of it.

 

(d)         Products shall be delivered by Company hereunder in substantial
accordance with the schedules and basis of delivery in effect with respect to
other Detroit Diesel Distributors as of the effective date of termination.

 

(e)          Distributor shall give Company notice immediately of cancellation,
for any reason, of any order set forth in Distributor’s schedule of termination
deliveries.

 

(f)            In the event of the cancellation, for any reason, of any order
set forth in Distributor’s schedule of termination deliveries before delivery by
Company of Product to apply against such order, Company shall be released from
any obligation to effect delivery of such Product.

 

11

--------------------------------------------------------------------------------


 

7.2.3       Effect of Transactions After Termination

 

Neither Company’s sale of Products or Parts to Distributor nor any other act by
Company or Distributor, after termination of this Agreement will be construed as
a waiver of the termination.

 

Article 8.   Termination Assistance

 

8.1          Deferral of Effective Date of Termination

 

If this Agreement is scheduled to terminate because of the death of a Principal
Manager or Principal Owner or incapacity of a Principal Manager and Distributor
requests an extension of the effective date of termination thirty (30) days
prior to such date, Company may defer the effective date for up to 18 months
after such death or incapacity occurs in order to assist Distributor in
concluding its Distributorship Operations.

 

8.2          Purchase of Personal Property

 

8.2.1       Company’s Obligation

 

If this Agreement expires or is terminated by either party, and Company or an
Affiliated Company or a successor company does not offer a new agreement to
Distributor or any replacement distributor that has substantially the same
ownership (including total family ownership), Company will purchase the
following items of personal property (herein called “Eligible items”) from
Distributor at the prices indicated:

 

(a)          New model Products which are unused, undamaged, unmodified and not
deteriorated and that are owned by Distributor on the effective date of
termination or expiration and purchased from Company or from another source
approved by Company during the twelve (12) month period immediately preceding
the effective date of termination and were not purchased from Company under any
special non-returnable sales conditions, at Company’s net price to Detroit
Diesel Distributors in effect when Distributor purchased such Products,
including transportation charges which Distributor paid for shipment of such
Products to its place of business, plus reimbursement for transportation charges
to the destination specified by Company, less charges for any component
originally furnished on or with any such product but not included when received
by Company. If requested by Company, prior to the expiration or termination date
of this Agreement, Distributor shall supply Company with a complete listing of
and supporting documents for Products covered in this subparagraph (a),
including purchase price plus the cost of inbound transportation, the nature of
purchase and purchase source.

 

(b)         Unused and undamaged Parts that:

 

(i)             are still in the original, resalable merchandising packages and
in unbroken lots;

 

(ii)          are listed for sale in Company’s current parts price schedules
(except Parts listed as obsolete or superseded);

 

(iii)       were purchased by Distributor either directly from Company or from a
predecessor distributor as part of a stock or asset purchase approved by
Company; and

 

(iv)      are within reasonable stocking quantities, based on Company’s ability
to sell. The total amount of any specific Part number subject to such repurchase
will not exceed the amount of such Part number purchased by Distributor from
Company during the 18-month period immediately prior to the date of termination
or expiration of the Agreement. Parts eligible for purchase must be applicable
to Products covered by this Agreement and part numbers which may be applicable
to both on-highway and off-highway applications are eligible only to the extent
that the parts reasonably reflect expected use in on-highway applications or
certain off-highway application covered by the Agreement. Distributor may be
required to support such purchase quantities and/or ratios from business
records.

 

(v)         If Products and/or Parts are requested for repurchase under the
provisions of Article 2.3.2, the amount of such Products and/or Parts eligible
for repurchase shall not exceed the average inventory of Products and Parts
respectively for such Distributor Location during the previous 12-month period,
and subject to the other provisions of this Article 8.

 

The prices for such Parts will be Company’s distributor prices as listed in the
current parts price schedules in effect on the date of termination or
expiration, less any applicable allowances, whether or not any such allowances
were made to Distributor, when the Parts were purchased by Distributor, plus
reimbursement for transportation charges to the destination specified by
Company.

 

(c)          Distributor’s core account with all DDR facilities shall be settled
prior to any purchases of reliabilt Products or reliabilt Parts, unless
otherwise approved by Company. After such settlement, following policies for
purchase will apply:

 

Unused, undamaged, non-obsolete and nonsuperseded reliabilt Products and
reliabilt Parts, which are owned by Distributor on the effective date of
termination or expiration at a price equal to current net price to Distributor
as published by Company or DDR exclusive of refundable core charge plus a core
value equal to the fair market value of such a core as determined by DDR. If
Distributor has paid a refundable core charge of a reliabilt Part or Product and
had the right to return an acceptable core at the time of

 

12

--------------------------------------------------------------------------------


 

termination to Company for refund of the core deposit, then the core value
portion of the price will be replaced with the core deposit and Distributor’s
right to secure such core will cease.

 

In no event shall the price (excluding core charges)   set for such reliabilt
Product or reliabilt Part exceed fifty (50) percent of the distributor price as
listed in Company’s current price schedules for a comparable new Product or Part
on the effective date of termination.

 

(d)         Any signs owned by Distributor of a type currently recommended in
writing by Company and bearing Marks, at a price based on fair market value
agreed upon by Company and Distributor. If Company and Distributor cannot agree
on a price, they will select a third party, who will set the price.

 

8.2.2       Responsibilities of Distributor

 

Company’s obligation to purchase Eligible Items is subject to Distributor
fulfilling its responsibility under this Article 8.2.2.

 

Within fifteen (15) days following the effective date of termination or
expiration of this Agreement, Distributor will furnish Company with a list of
unit or identification numbers of Products and such other information as Company
may request pertaining to eligible Products to be purchased by Company.
Distributor will deliver all such eligible Products to a destination determined
by Company.

 

Within thirty (30) days following the effective date of termination or
expiration of this Agreement, Distributor will mail or deliver to Company, a
complete and separate list of each of the Eligible Items, other than Products.
Company will provide written shipping instructions thirty (30) days after
receipt of such lists.

 

Within thirty (30) days after receipt of instructions, Distributor will ship
such Eligible Items, transportation charges prepaid, to the destination
specified in the instructions.

 

Distributor will take such action and execute and deliver such instruments as
may be necessary to (1) convey to Company good and marketable title to all
Eligible Items to be purchased; (2) comply with the requirements of any
applicable law relating to bulk sales or transfer; and (3) satisfy and discharge
any liens or encumbrances on Eligible Items prior to their delivery to Company.

 

If Company provides termination assistance under Articles 8.2 and 8.3, within
thirty (30) days following the effective date of termination or expiration of
this Agreement, Distributor or Distributor representatives will be responsible
for the removal of all parts, products or other material not purchased by
Company from the affected Distributor Premises, subject to reasonable conditions
as Company or assignee shall impose regarding access to the facilities.

 

8.2.3       Payment by Company

 

Company will pay Distributor for the Eligible Items purchased by it as soon as
practicable following delivery to the destination specified by Company. Company
may make any payment for such Eligible Items directly to any-one claiming a
security or ownership interest in such Eligible Item.

 

If Company has not paid Distributor the purchase price of the Eligible Items
within sixty (60) days after delivery Company will, at Distributor’s written
request, estimate the purchase price of the unpaid Eligible Items and all other
amounts owed Distributor by Company.  After deducting the amounts estimated to
be owing Company by Distributor, Company will advance Distributor seventy-five
percent (75%) of the net amount owed Distributor and will pay the balance, if
any, as soon as practicable thereafter. Company may withhold payment or final
payment until Distributor fulfills its obligations relating to discontinuance of
use of Company Marks upon termination as set forth in Article 6.9.3.

 

Company shall be relieved of any obligation to purchase Eligible Items pursuant
to this Article 8.2 if Company is prohibited for any reason from exercising its
rights under Article 10.8.

 

8.2.4       Assignment of Rights

 

If Company decides to appoint a replacement distributor at Distributor’s
location, Distributor may sell its Eligible Items and, if approved in writing by
Company, assign its rights under this Article 8.2 to Company’s designated
replacement distributor, provided the replacement distributor assumes
Distributor’s obligations under this Article 8.2.

 

8.3          Assistance on Distributorship Premises

 

8.3.1       Company’s Obligation

 

Company agrees to give Distributor the assistance provided by the Article 8.3
with regard to Distributorship Premises if (a) this Agreement is terminated by
Company for failure of performance of Distributor or because of the death of a
Principal Manager or Principal Owner or incapacity of a Principal Manager
without a termination deferral date, or if this Agreement expires; and (b)
Company or an Affiliated Company or a successor company does not offer a new
distributor agreement to Distributor or to any replacement distributor that has
substantially the same ownership (including total family ownership).  Such
assistance shall be given only on Distributorship Premises that are described in
the Distributorship Locations and Premises Addendum and to the extent that such
Premises or portions of Premises are used solely for Distributorship
Operations.  For locations used partially for Distributor

 

13

--------------------------------------------------------------------------------


 

Operations, only the portion used for Distributorship Operations, as identified
in the Locations and Premises Allocation Addendum, will be eligible for
assistance.

 

Company shall be relieved of any obligation to provide the assistance pursuant
to this Article 8.3 if Company is prohibited for any reason from exercising its
rights under Article 10.8.

 

Any request by Distributor for such assistance must be in writing and received
by Company within thirty (30) days of expiration or termination of this
Agreement

 

Distributorship Premises that consist of more than one parcel of property or
more than one building, each of which is separately usable, distinct and apart
from the whole or any other part with appropriate ingress or egress, shall be
considered separately under this Article 8.3.

 

8.3.2       Owned Distributorship Premises

 

Company will provide assistance on owned Distributorship Premises by either: (a)
locating a purchaser who will offer to purchase at a reasonable price that
portion of the Distributorship Premises used in the promotion or sale and
servicing of Products and Parts; or (b) locating a lessee who will offer to
lease the premises for a reasonable term at a reasonable rent.

 

If Company does not locate a purchaser or lessee within a reasonable time,
Company will itself either purchase for a reasonable price or, at its option,
lease, at a reasonable rent, for a reasonable term not to exceed twelve (12)
months, that portion of the Distributorship Premises used solely in the
promotion, sale or servicing of Products and Parts as shown in the Locations and
Premises Allocation Addendum.

 

Rather than purchase or lease, at its election, Company may pay a Distributor a
sum equal to the amount which would be due under this Article 8.3.2 (as
determined by the above paragraph) immediately following the effective date of
termination of this Agreement on that portion of the Distributorship Premises
used solely for distributorship Operations as shown in the Locations and
Premises Allocation Addendum.

 

8.3.3       Leased Distributorship Premises

 

Company will provide assistance on leased Distributorship Premises by either:

 

(a)          locating a tenant(s) satisfactory to the lessor, who will sublet
for the balance of the lease or assume the lease; or

(b)         arranging with the lessor for the cancellation of the lease without
penalty to Distributor; or

(c)          reimbursing Distributor for the lesser of the rent specified in the
lease or settlement agreement or a reasonable rent for a period equal to the
lesser of twelve (12) months from the effective date of termination or
expiration or the balance of the lease term.

 

Upon request, Distributor will use its best efforts to effect a settlement of
the lease with the lessor, subject to Company’s prior approval of the terms of
such settlement.  Company is not obligated to reimburse Distributor for rent for
any month during which the distributorship Premises are occupied by Distributor
or anyone else after the first (1st) month following the effective date of
termination or explanation.

 

8.3.4       Reasonable Rent and Reasonable Price

 

Company and Distributor will fix the amount of a reasonable rent and a
reasonable price for the Distributorship Premises by agreement at the time
Distributor requests assistance.

 

The factors to be considered in fixing those amount are:

 

(a)                      the adequacy and desirability of the Distributorship
Premises for an authorized power products distributorship operation; and

 

(b)                     the fair market value of the Distributorship Premises.

 

If Company and Distributor cannot agree, the fair market value shall be that
determined by the median appraisal of three qualified real estate appraisers, of
whom Distributor and company shall each select one, and the two selected shall
select a third.  The cost of required appraisals shall be shared equally by
Distributor and Company.

 

8.3.5       Limitations on Obligation to Provide Assistance

 

Prior to any assistance under Articles 8.3.2 and/or 8.3.3 related to the real
property of a specific Distributorship Location, Distributorship will provide a
recent phase I environmental report, or other customary report, acceptable to
Company, which indicated compliance with all applicable environmental laws and
regulations.  Company shall not provide assistance under either Article 8.3.2 or
8.3.3 unless Distributor shall, prior to Company or its assignees taking
possession of the facility, have remedied to Company’s satisfaction any
violations of such laws and regulation, whether determined under such prior
assessments or assessments conducted by Company prior to execution of
termination assistance under this Article.

 

In addition, Company shall not be obligated to provide assistance on
Distributorship Premises if Distributor:

 

(a)                      fails to accept a bona fide offer from a prospective
purchaser, sublessee or assignee;

 

14

--------------------------------------------------------------------------------


 

(b)                     refuses to execute a settlement agreement with the
lessor if such agreement would be without cost to Distributor;

 

(c)                      refuses to use its best efforts to effect a settlement
when requested by Company;

 

(d)                     refuses to permit Company to examine Distributor’s books
and records, if necessary, to verify claims of Distributor under the Article
8.3.

 

Any amount payable by Company as rental reimbursement or reasonable rent shall
be proportionately reduced if the Distributorship Premises are leased or sold to
another party during the period for which such amount is payable.  Payment of
any such rental reimbursement or reasonable rent shall be waived by Distributor
if it does not file its claim therefore within sixty (60) days after the
expiration of the period covered by the payment. Upon request, Distributor will
support its claim with satisfactory evidence of its accuracy and reasonableness.

 

Article 9.  Successor and Replacement Distributor

 

9.1          Rights of Company

 

9.1.1       Selection of Distributors

 

Company has the right to select each successor and replacement distributor and
to approve its principal manager(s) and principal owner(s) and the location of
its distributorship facilities. Company shall endeavor to select the most
suitable candidate in each circumstance.

 

9.1.2       Review of Applications

 

In selecting replacement distributors, Company may process applications for a
replacement distributor agreement, and may consult with applicants on any aspect
of the proposal or Company requirements, at any time after a notice of
termination or expiration has been served or Distributor has proposed a sale of
assets or change of ownership or management. Any such replacement distributor
agreement shall not become effective prior to the effective date of termination
or expiration of this Agreement.

 

9.2          Succession Rights Upon Death or Incapacity

 

9.2.1       Rights Under Successor Addendum

 

Upon request, Company will execute with Distributor a Successor Addendum
designating proposed principal manager(s) and/or principal owner(s) of a
successor distributorship to be established if this Agreement expires or is
terminated because of death or incapacity. The Successor Addendum must be
executed by all owners and Principal Managers.

 

To be named in the Successor Addendum, a proposed principal manager must be, and
must continue to be, employed on a full-time basis by Distributor or a
comparable distributorship and be already qualified or be in training to qualify
as Principal Manager. All proposed owners must be acceptable to Company. Company
will, upon request, execute a new Successor Addendum upon the expiration of this
Agreement provided a new and superseding distributor agreement is executed with
Distributor, and the proposed principal manager complies with the current
requirements to be considered as a successor.

 

9.2.2       Rights of Remaining Distributor Principal Managers and Owners

 

If this Agreement expires or is terminated because of death or incapacity and
Distributor and Company have not executed a Successor Addendum, the remaining
Principal Manager(s) or if there is no remaining Principal Manager, the
remaining owners may propose a successor distributor entity to continue the
Distributorship Operations at the Distributorship Location. The proposal must be
made at least sixty (60) days prior to the expiration or termination of this
Agreement by submitting a written proposal to Company.

 

The proposal shall be accepted by Company if it complies with the requirements
of Article 9.2.3 and Distributor has not been previously notified by Company
that it may discontinue Distributorship Operations at the Distributorship
Location.

 

9.2.3       Successor Distributor Requirements

 

Company will give first consideration to, and will not arbitrarily refuse to
accept, a proposal to establish a successor distributor submitted under this
Article 9.2, provided:

 

(a)          the proposed successor owner and the proposed principal manager are
ready, willing and able to comply with the requirements of a new distributor
agreement at any approved location;

 

(b)         Company approves the proposed principal manager and all proposed
owners not previously approved in connection with the existing Distributorship
Operations; and

 

(c)          the proposed principal manager will own an unencumbered ownership
interest of at least ten percent (10%) (or less if approved by Company) in the
proposed distributor.

 

9.2.4       New Successor Addendum

 

Distributor may cancel an executed Successor Addendum at any time prior to the
death of any party named as Principal Manager. Company may cancel an executed
Successor Addendum only if the proposed principal manager no longer complies
with the requirements

 

15

--------------------------------------------------------------------------------


 

of Article 9.2.1. The parties may execute a new and superseding Successor
Addendum by mutual agreement.

 

9.3          Other Changes in Management and Ownership or Sale of Assets

 

Distributor shall give Company prior written notice of any proposed change in
its Principal Manager(s) or Principal Owners(s) or any proposed disposition of
its principal assets. In turn, Company agrees to consider Distributor’s proposal
under the standards identified in this Agreement and not to arbitrarily refuse
to agree to such proposal. In determining whether the proposal is acceptable to
it, Company will take into account factors such as the personal, business and
financial qualifications of the proposed principal manager and principal owner,
as well as Company’s interest in promoting and preserving competition.
Distributor shall be notified in writing of Company’s agreement or disagreement
to Distributor’s proposal within sixty (60) days after Distributor has furnished
all applications and information reasonably requested by Company to evaluate
such proposal. Any proposed change in management and/or ownership that is
acceptable to Company will be reflected by the execution of a new and
superseding Management and Ownership Addendum or a new Distributor Agreement.
Distributor acknowledges that the occurrence of any such change or disposition
without prior written agreement by Company is cause for termination of this
Agreement.

 

Any material change in Distributor’s proposal shall be treated as a new proposal
for purposes of this Article 9.

 

Prior written approval is not required where the transfer of ownership to an
individual is not more than ten (10) percent in a calendar year and (a) pursuant
to a Company approved agreement; or (b) between existing owners of Distributor
previously approved by Company where there is no resulting change in majority
ownership or voting control, and provided the Principal Manager’s ownership
interest will not be reduced below ten (10) percent (unless approved otherwise
by Company). Distributor agrees to notify Company within thirty (30) days of the
date of the change and to execute a new Management and Ownership Addendum.

 

Article 10.    General Provisions

 

10.1        No Agent or Legal Representative

 

This Agreement does not make either party the agent or legal representative of
the other for any purpose whatsoever, nor does it grant either party any
authority to assume or to create any obligation on behalf of or in the name of
the other. Neither party owes the other any fiduciary obligation.

 

10.2                                 Distributor’s Responsibility for Its
Operations

 

Except as provided otherwise in this Agreement, Company has no liability in
connection with the establishment or conduct of the Distributorship operations,
and Distributor will be solely responsible for all expenditures, liabilities and
obligations incurred or assumed by Distributor in connection with Distributor’s
responsibilities under this Agreement.

 

10.3        Taxes

 

Distributor will pay all local, state, federal or other applicable taxes and
file required tax returns related to its Distributorship operations and will
hold Company harmless from any claims or demands made by any taxing authority
with respect thereto.

 

10.4        Indemnification by Company

 

Upon prior written request, Company will assume the defense of Distributor and
indemnify Distributor against any judgment for monetary damages, less any offset
recovered by Distributor, in any lawsuit naming Distributor as a defendant and
relating to any Product or Part that has not been altered when the lawsuit
concerns:

 

a)              breach of the Company warranty related to the Product or Part,
bodily injury or property damage claimed to have been caused solely by a defect
in the design, manufacture or assembly of a Product or Part by Company (other
than a defect which should have been detected by Distributor in a reasonable
inspection of the Product or Part);

 

b)             failure of the Product or Part to conform to the description set
forth in advertisements or product brochures distributed by Company because of
changes in standard equipment or material component parts unless Distributor
received notice of the changes prior to retail delivery of the affected Product
or Part by Distributor; or

 

c)              any substantial damage to a Product or Part purchased by
Distributor from Company which has been repaired by Company unless Distributor
has been notified of the repair in writing prior to retail delivery of the
affected Product.

 

If Company reasonably concludes that allegations other than those set forth in
Article 10.4(a) through 10.4(c) above are being pursued in the lawsuit, Company
shall have the right to decline to accept the defense or indemnify Distributor
or, after accepting the defense, to transfer the defense back to Distributor and
withdraw its agreement to indemnify Distributor.

 

Procedures for requesting indemnification, administrative details, and
limitations are contained in the Service Policy Manual.  The obligations assumed
by Company

 

16

--------------------------------------------------------------------------------


 

are limited to those specifically described in this Article 10.4 and in the
Service Policy Manual and are conditioned upon compliance by Distributor with
the procedures described in the Service Policy Manual.

 

This Article 10.4 shall not affect any right either party may have to seek
indemnification or contribution under any other contract or by law and such
rights are hereby expressly preserved.

 

10.5        Notices

 

Any notice required to be given by either party to the other in connection with
this Agreement will be in writing and delivered personally or by mail. Except as
otherwise specifically set forth in Article 10.4, notices to Distributor will be
directed to Distributor or its representatives at Distributor’s principal place
of business and notices by Distributor will be directed to the Company at its
headquarters address.

 

10.6        No Implied Waivers

 

The failure of either party to require performance by the other party of any
provision hereof will in no way affect the right to require such performance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not constitute a waiver of any succeeding breach of the same or any
other provision nor constitute a waiver of the provision itself.

 

10.7        Assignment of Rights

 

Except as provided in this Agreement, neither this Agreement nor the rights or
obligations of the Distributor hereunder may be sold, assigned, delegated or
otherwise transferred without the written approval of Company. Company may
assign this Agreement, assign any rights or obligations under this Agreement, or
delegate any performance obligations under this Agreement to any Affiliated
Company or successor company and will provide written notice of any such
assignment or delegation to Distributor.

 

10.8        Accounts Payable

 

In addition to any right of set off provided by law, all monies or accounts due
Distributor shall be considered net of indebtedness of Distributor to Company
(including indebtedness arising from the chargeback to Distributor of any claims
previously credited to Distributor and subsequently found to have been not
properly payable) and Company may deduct any amounts due or to become due from
Distributor to Company or any amounts held by Company from any sums or accounts
due or to become due from Company to Distributor.

 

10.9        Applicable Law

 

This Agreement is governed by the laws of the State of Michigan. However, if
performance under this Agreement is illegal under a valid law of any
jurisdiction where such performance is to take place, the performance will be
modified to the minimum extent necessary to comply with such law if it was
effective on the date of execution of this Agreement.

 

10.10      Sole Agreement of Parties

 

Except as otherwise provided or referred to herein, Company has made no promises
to Distributor or any Principal Manager or Principal Owner and there are no
other agreements or understandings, either oral or in writing, between the
parties affecting this Agreement or relating to any of the subject matters
covered by this Agreement.

 

Except as otherwise provided herein, this Agreement cancels and supersedes all
previous agreements between the parties that relate to any matters covered
herein.

 

No agreement between Company and Distributor which relates to matters covered
herein, and no change in, addition to (except the filling in of blank lines) or
erasure of any printed portion of this Agreement, will be binding unless it is
approved in writing in accordance with Paragraph SIXTH of this Agreement.

 

The written terms of this Agreement may not be explained, supplemented or
contradicted by evidence of any prior agreement, course of dealing, course of
performance or usage of trade.

 

10.11      New and Superseding Agreements

 

In the event a new and superseding form of distributor agreement is offered by
Company to Detroit Diesel Distributors generally at any time prior to the
expiration of the term of this Agreement, Company may terminate this Agreement
by prior written notice to Distributor, provided Company offers Distributor a
new agreement in the new and superseding form for a term of not less than the
then unexpired term of this Agreement.

 

Unless otherwise agreed in writing, the rights and obligations of Distributor
that may become applicable upon any termination or expiration of the term of
this Agreement shall not be applicable in the event of the execution by Company
and Distributor of any new and superseding agreement. The matured rights and
obligations of the parties hereunder shall continue under the new agreement.

 

Distributor’s performance under any prior agreements may be considered in an
evaluation of Distributor’s performance under this, or any succeeding,
agreement.

 

10.12      Captions

 

The captions in this Agreement are for convenience of reference only and will
not otherwise affect the meaning hereof.

 

17

--------------------------------------------------------------------------------


 

10.13                                    Severability

 

The provisions of this Agreement shall be severable, and the invalidity or the
unenforceability of any provisions hereof shall not affect the validity or
enforceability of the remaining provisions.

 

10.14      Language

 

The parties hereto acknowledge that they have requested that this Agreement and
any and all documents in any way related thereto or in any way evidencing
contractual relationships between the parties hereto be drawn up in the English
language only. Les parties aux presentes reconnaissent avoir demande que cette
entente ainsi que tour les documents de quelque nature que ce soit s’y
rapportant ou constatant les relations contractuelles entre les parties aux
presentes, ne soient rediges qu’en anglais seulement

 

18

--------------------------------------------------------------------------------


 

DETROIT DIESEL CORPORATION

 

Distributor Agreement

 

AGREEMENT, effective 1st day of January 2004 by and between Detroit Diesel
Corporation, hereinafter called Company, and

 

Stewart & Stevenson Services, Inc.

of

Houston

 

 

City

Harris

Texas

 , hereinafter called Distributor.

County

State

 

 

GENERAL PURPOSE

 

Company is in the business of manufacturing and marketing power products,
including diesel engines, and parts for these products.  Company sells its
products principally to original equipment manufacturers and to Detroit Diesel
Distributors.  Company has established a system of independently owned and
managed Detroit Diesel Distributors operating at approved locations to (a) sell
directly the engines identified in the Products Addendum, herein called
Products, and related Parts, (b) actively and effectively promote the purchase
and use of Products and related Parts, (c) render prompt, efficient, and
courteous service to owners and users of such Products and (d) complement
Company’s own direct sales activities.

 

The purpose of this Distributor Agreement, herein called Agreement, is to
appoint Distributor as an authorized Detroit Diesel Distributor to sell and
service Products and Parts, to establish the location(s) from which Distributor
will conduct Distributorship Operations, and to identify the principal
management and principal owners of Distributor upon whom Company relies in
entering into this Agreement. This Agreement sets forth the rights and
responsibilities of Company and Distributor relating to the sale and servicing
of Products and Parts and the circumstances in which the Agreement may be
terminated.

 

Accordingly, Distributor and Company hereby agree as follows:

 

FIRST:  Rights Granted by Company and Acceptance and Acknowledgments by
Distributor

 

A.    Rights Granted by Company

In reliance on Distributor’s agreement to fulfill the responsibilities and
perform the functions described in Paragraph SECOND of this Agreement, Company
hereby grants Distributor the non-exclusive rights to:

(1)   buy from Company the Products identified in the Products Addendum to this
Agreement and related Parts for resale or use by Distributor in its
Distributorship Operations;

(2)   identify itself as an authorized Detroit Diesel Distributor and to
conduct, at the location(s) approved by Company, herein called Distributorship
Locations, all of the Distributorship Operations contemplated by this Agreement;
and

(3)   execute dealer agreements with Authorized Dealers approved by Company.

 

B.    Acceptance and Acknowledgments by Distributor

Distributor hereby accepts from Company the rights specified in this Paragraph
FIRST. In doing so, Distributor acknowledges that:

(1)   Company has reserved to itself the rights to select and authorize other
businesses to conduct distributorship and dealership operations in connection
with Products and Parts and to sell Products and Parts directly to any customer;

(2)   as an independently owned and managed business, Distributor’s success and
enjoyment of profitable operations will be determined substantially by how
effectively its Distributorship Operations are conducted and managed;

(3)   Distributor has not paid any fee or other consideration for this
Agreement. Neither this Agreement nor any right granted by this Agreement is a
property right; and

(4)   neither this Agreement nor any right or responsibility under this
Agreement may be transferred, assigned, delegated or sold by Distributor without
the prior written approval of Company.

 

SECOND:  Assumption of Responsibilities by Distributor

 

Distributor will establish, maintain and effectively conduct the complete
Distributorship Operations contemplated by this Agreement in connection with
each of the Products described in the Products Addendum. Distributor hereby
assumes and will fulfill the functions and responsibilities reflected in this
Agreement, including:

(1)   sales and sales promotion responsibilities;

(2)   service responsibilities on all Products that may at any time be located
in the Area of Responsibility; and

(3)   performance of all of Distributor’s other obligations under this
Agreement.

 

--------------------------------------------------------------------------------


 

THIRD:  Management and Ownership

 

Company has selected Distributor and has entered into this Agreement in
substantial reliance upon:

(1)   Distributor’s representation to Company relating to its business
organization and financial structure and to its ability to fulfill the functions
and responsibilities assumed by Distributor under Paragraph SECOND of this
Agreement;

(2)   the personal qualifications and business abilities of Distributor’s
Principal Manager(s) and Principal Owner(s) who are so designated by Distributor
in the Management and Ownership Addendum furnished by Distributor to Company and
accepted by Company by its endorsement thereon and whom Distributor represents
will have and actively exercise full managerial authority for the operating
management of Distributor; and

(3)   the agreement of Distributor and Company that the person(s) named in the
Management and Ownership Addendum as Principal Owner(s) will continue to own
both of record and beneficially the percentage of ownership interests in
Distributor shown therein.

 

Distributor shall provide, at the request of Company, a plan for the
continuation of Distributor in the event of death, incapacity or withdrawal from
the business of any person named as a Principal Manager(s) or Principal
Owner(s).

 

Distributor acknowledges that this Agreement is to be construed as a personal
service agreement. Accordingly, Distributor agrees that continuation of the
business relationship between Distributor and Company established by this
Agreement is conditioned upon Distributor continuing to have principal
management and principal owners acceptable to Company. If Distributor desires to
make a change in its Principal Manager(s) or sell its principal assets or change
its ownership, Distributor will give Company prior written notice of the
proposed change or sale. Company will base its approval decision on whether the
proposed change is likely to result in a successful distributorship operation
with acceptable management and ownership which will provide satisfactory sales,
service and facilities for users of Products at the approved location.

 

FOURTH:  Additional Provisions

 

The additional provisions set forth in the “Additional Provisions Applicable to
Distributor Agreement,” bearing Form No. DA230-A, are hereby incorporated as a
part of this Agreement.

 

FIFTH:  Term

 

This Agreement will expire without any action by either Distributor or Company
on December 31, 2010.

 

SIXTH:  Execution on Behalf of Company and Distributor

 

Neither this Agreement nor any related agreement shall be valid unless it bears
the signature of a Vice-President or other duly authorized representative of
Company, and it is signed on behalf of Distributor by the duly authorized
officer(s) of Distributor.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the day and year first above written.

 

 

STEWART & STEVENSON SERVICES, INC.

 

DETROIT DIESEL CORPORATION

Distributor Firm Name

 

 

 

 

 

 

 

 

By

/s/ Max L. Lukens, CEO

 

By

/s/ John Morrow, President

 

Signature and Title

 

 

Signature & Title

 

 

 

 

 

 

 

 

WITNESS:

/s/ Samantha M. Boyd

 

By

 

 

 

 

Signature & Title

 

--------------------------------------------------------------------------------


 

Subject:                           Addendum to Distributor Agreement by and
between Detroit Diesel Corporation and Authorized Distributor

 

This Addendum is to document an agreement between Detroit Diesel Corporation
(“DDC”), a DaimlerChrysler Company, and Distributor regarding issues related to,
but not specifically part of, that certain Detroit Diesel On-Highway Distributor
Agreement dated January 1, 2004 (“Agreement”). The parties agree that the items
in this letter will remain in effect during the life of the Agreement or until
superseded by mutual agreement of both parties.

 

1.               Warranty Labor Rates

 

Effective January 1, 2004, Distributor may apply for adjustment to its Warranty
Labor Rates. DDC will promptly process those requests in line with the
guidelines established in the Detroit Diesel Service Policy Manual in effect on
December 1, 2003.

 

2.               Extended Service Coverage (“P3”) Compensation

 

Effective March 1, 2004 DDC will compensate Distributor for Parts and Labor on
all P-3 extended service coverage claims performed on or after March 1, 2004 at
the same as Regular Warranty Claims.

 

3.               Parity with Freightliner LLC (“FLLC”) Dealers

 

Effective March 1, 2004 Distributor will be afforded complete commercial parity,
at least as favorable treatment as FLLC dealers are afforded, either directly or
indirectly, by DDC and Affiliated Companies.  This shall include, but not be
limited to:

 

•                  Parts pricing (distributor net)

•                  Core deposit and core return policies;

•                  Warranty processing and parts reimbursement rates;

•                  Special tools purchase prices and policies;

•                  Warranty labor time guide and rate increases;

•                  Policy compensation;

•                  Parts accessibility.

 

The only exceptions to complete commercial parity shall be:

 

•                  DDC agrees to continue to offer Distributor a 2% Excess and
Obsolete Allowance in lieu of an annual physical Parts return.  DDC and the
Distributor will engage in additional conversation in one year to evaluate the
program.

 

1

--------------------------------------------------------------------------------


 

•                  FLLC Dealer warranty parts reimbursement rate will be higher
until August 31, 2004.

 

•                  FLLC Dealers are able to place 5 stock orders weekly, whereas
DDC Distributors are able to place 2 stock orders weekly.

 

•                  Both parties may mutually agree to additional exceptions.

 

4.               Special Parts Return:

 

In consideration of the significant change that DDC intends to make on Parts
distribution policies by allowing FLLC to sell and ship DDC and MBE On Highway
Parts directly to FLLC dealers, DDC agrees to allow Distributor a Special Parts
Return on On Highway Engine Parts during the fourth quarter of 2004 to permit
Distributor to reduce its inventory.  The details of the return will be jointly
developed by DDC and the North American Distributor Council (“NADC”) in the
first quarter of 2004.  The return plan will equitably address the core value of
the return.

 

5.               Functional Compensation

 

It is agreed that for calendar years 2004 and 2005, DDC will pay Functional
Compensation on all Parts sold by Distributor to Authorized Dealers and Direct
Dealers at twelve (12) percent of Distributor Net.

 

It is furthermore agreed that DDC will pay to Distributor Functional
Compensation on all Parts sold by DDC or FLLC directly to Authorized Dealers and
Direct Dealers during 2004 at the rate of eight (8) percent of Distributor Net.

 

For calendar year 2005 DDC agrees that, if it pays to Distributor Functional
Compensation on Parts sold by DDC or FLLC directly to Authorized Dealers and
Direct Dealers at a rate less than eight (8) percent of Distributor Net, then
DDC and NADC will agree to those specific distributor functions traditionally
compensated by Functional Compensation that Distributor is no longer required to
perform.

 

After 2005, DDC may eliminate Functional Compensation payments to Distributor
provided that it also eliminates the requirement for Distributor to perform
those functions traditionally compensated by Functional Compensation.

 

2

--------------------------------------------------------------------------------


 

6.               It is recognized that beginning 2004, DDC will commence
appointing FLLC Dealers as Direct Dealers.

 

Distributor will have the right to return to DDC parts that may be returned to
Distributor as required under the Dealer Agreement and/or as required by law.

 

With respect to Article 5.2 of the Distributor Agreement, Distributor shall
agree with Company to support any Freightliner LLC Full-Service Dealer who is
appointed by Company as a Direct Dealer.  For any other Direct Dealer,
Distributor will, in good faith, negotiate with Company on support of said
dealer.

 

7.               It is understood the Company will assume responsibility for
service policy for On-Highway truck customers and will administer uniformly
between Dealers and Distributor.

 

8.               DDC and Distributor agree that DDC and the NADC will meet no
later than 60 days before December 31, 2004 to review this Addendum.

 

9.               In the event of any conflict between the terms of this Addendum
and the Distributor Agreement between DDC and Distributor, the terms of the
Distributor Agreement will prevail.

 

 

This Addendum to the Distributor Agreement are hereby accepted and agreed to as
witnessed by the signatures below.

 

 

 

Distributor:  Stewart & Stevenson Services, Inc.

 

 

 

 

 

 

 

 

Principal Management Participant

 

 

Agreed and accepted for
Detroit Diesel Corporation

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------


 

DA 232 (6-95)

 

MANAGEMENT AND OWNERSHIP ADDENDUM TO

DISTRIBUTOR AGREEMENT

 

This Management and Ownership Addendum is executed pursuant to Paragraph THIRD
of the Distributor Agreement between Company and the undersigned Distributor.

 

Stewart & Stevenson Services, Inc.     a proprietorship o, partnership o,
corporation ý incorporated on  Jan 31, 1947

        Distributor Firm
Name                                                                                                                                                                                                                                                                                                                                                  
                         Date

in the State/Province of Texas hereby represents to Company that the following
information pertaining to the management and the record and beneficial ownership
status of the undersigned Distributor is true, accurate and complete as
January 1, 2004, and of understands that any misrepresentation in connection
therewith constitutes cause for termination under Article 7.1.2 (b) of the
Distributor Agreement.

 

Names of persons having Management
positions and/or Record or Beneficial
Ownership interests in Distributor (Must
show names of Officers, and Principal
Manager(s) regardless of any financial
interest)

 

Title
If Any

 

Active
In
Distributor
-ship
(Yes or
No)

 

Principal
Manager
(Yes or
No)

 

Principal
Owner
(Yes or
No)

 

Signature of
Principal Owners
and Principal
Managers

 

If a partnership,
show % of
Ownership Interest
of each person
listed

 

If a Corporation, show number of shares, class and
percentage of ownership

 

Number
of voting
shares

 

% of
Total

 

Number
of non-
voting
shares

 

% of
Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Max Lukens

 

CEO

 

Yes

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard M. Wiater

 

COO

 

Yes

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

PUBLICLY TRADED

 

 

 

 

 

 

 

 

 

 

 

 

 

4587336

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

4587336

 

 

 

 

 

 

 

 

Ownership of record is the ownership reflected on Distributor’s books of record
(e.g., in the case of a corporation, the name of the trust or person entitled to
receive dividends from Distributor). Beneficial owners are those persons that
benefit from such an ownership situation (e.g., the beneficiary of a trust). Any
beneficial ownership arrangement at Distributor must be explained on a separate
sheet and attached to this Distributor Management and Ownership Addendum.

 

APPROVED AS REPRESENTED BY DISTRIBUTOR

 

 

 

 

Stewart & Stevenson Services, Inc.

 

 

DETROIT DIESEL CORPORATION

 

Distributor Firm Name

 

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

Signature and Title

 

 

Vice President

 

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATION CONCERNING OWNER(S)

 

List below any person named on the reverse side whose ownership interest in
Distributor is encumbered.

 

Name

 

Lender Name and Address

 

Nature and Amount
of Encumbrance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that is now employed by Company,
or Affiliated Companies.

 

Name

 

Name of Employer

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that is related to a present
employee of Company, or Affiliated Companies.

 

Name

 

Name of Employee
and Relationship

 

Name of Employer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that has any ownership in, or is
active in the management of, any other entity that merchandises Products.

 

Name

 

Firm Name, Address and
Position

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that has any ownership in, or is
active in the management of, any other entity that merchandises diesel engines
or parts therefor other than those marketed by Company.

 

Name

 

Firm Name, Address
Position and Product Line

 

 

 

 

 

 

 

 

 

 

REMARKS:

 

 

 

 

--------------------------------------------------------------------------------


 

DA 235 (6-95)

 

DISTRIBUTOR LOCATIONS

AND PREMISES ADDENDUM

TO

DISTRIBUTOR AGREEMENT

 

This Distributorship Locations and Premises Addendum is executed pursuant to
Article 6.1 of the Distributor Agreement between Company and the undersigned
Distributor. Distributor and Company hereby agree that as of the date specified,
Page 2 hereof, entitled “Description of Distributorship Premises”, identifies
the Distributorship Locations and describes the Distributorship Premises at
which Distributor is authorized to conduct Distributorship Operations under the
Distributor Agreement. Distributor also represents that Page 2 accurately
reflects the terms under which it occupies the premises and the portion used for
Distributorship Operations and other uses, if any.

 

Changes in the Distributorship Premises may be effected during the term of the
Distributor Agreement in acccordance with the provisions of Article 2.3 or
Article 6.1.4 and shall be reflected in a new Distributorship Locations and
Premises Addendum executed by Distributor and Company.

 

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

DETROIT DIESEL CORPORATION

 

 

DISTRIBUTOR FIRM NAME

 

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

SIGNATURE AND TITLE

 

 

VICE PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE

 

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The information set forth herein has been verified for Company by:

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

as of

 

, 19

 

 

 

(Distributor should file this Addendum with current Distributor Agreement)

 

--------------------------------------------------------------------------------


 

DESCRIPTION OF DISTRIBUTORSHIP PREMISES

 

 

Stewart & Stevenson Services, Inc.

 

Houston, Texas

 

January 1, 2004

Distributor Firm Name

 

City, State/Province

 

As of Date

 

A.              LOCATION AND OWNERSHIP OF PREMISES

 

Location

 

Address

 

Indicate by ý

 

If Leased, Name and Address of Lessor

Distributorship

Asset

 

Leased

Main

 

2707 North Loop West

 

 

 

ý

 

Mischer Development

 

 

Houston, TX

 

 

 

 

 

Houston, Texas

2

 

8631 East Freeway

 

ý

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

3

 

1631 Chalk Hill

 

ý

 

 

 

 

 

 

Dallas, TX

 

 

 

 

 

 

4

 

6530 Agnes

 

ý

 

 

 

 

 

 

Corpus Christi, TX

 

 

 

 

 

 

5

 

69 Highway South

 

 

 

ý

 

Miles McInnis & Group

 

 

Beaumont, TX

 

 

 

 

 

Dallas, TX

6

 

5717 I-10 East

 

ý

 

 

 

 

 

 

San Antonio, TX

 

 

 

 

 

 

7

 

2301 Central Freeway East

 

 

 

ý

 

Bowels Children Trust

 

 

Wichita Falls, TX

 

 

 

 

 

Wichita Falls, TX

8

 

581 Garden Oaks Blvd.

 

 

 

ý

 

Billingsly, Houston, TX

 

 

Houston, TX 77018

 

 

 

 

 

 

9

 

1400 Destrehan Ave.

 

 

 

ý

 

Detroit Diesel Realty, Detroit, MI

 

 

Harvey, LA

 

 

 

 

 

 

10

 

15735 Club Deluxe Rd.

 

ý

 

 

 

 

 

 

Hammond, LA 70403

 

 

 

 

 

 

11

 

5407 SE Evangeline

 

ý

 

 

 

 

 

 

Broussard, LA 70503

 

 

 

 

 

 

12

 

2701 N. Cage

 

ý

 

 

 

 

 

 

Pharr, TX 78577

 

 

 

 

 

 

13

 

1247 Sun Valley Rd., St B

 

 

 

ý

 

Gummelt Properties, Ltd.

 

 

Waco, TX 76706

 

 

 

 

 

Quick Service Sublease, Waco, TX

14

 

4935 Whitehurst

 

 

 

ý

 

Manning Family, Ltd.

 

 

Longview, TX 75601

 

 

 

 

 

Houston, TX

15

 

611 West 38th Street
Houston, TX 77018

 

 

 

ý

 

Billingsly
Houston, TX

 

 

--------------------------------------------------------------------------------


 

DESCRIPTION OF DISTRIBUTORSHIP PREMISES

 

 

Stewart & Stevenson Services, Inc.

 

Houston, Texas

 

January 1, 2004

Distributor Firm Name

 

City, State/Province

 

As of Date

 

B.    DESCRIPTION OF PREMISES LISTED IN “A” ABOVE AND PURPOSE
FOR WHICH EACH IS TO BE USED BY DISTRIBUTOR

 

Location

 

Describe Use of Premises for
Distributorship Operations
Specify: New Products Sales, Service, etc.

 

No.
of
Floors

 

 

 

Distance
From
Main
Location

 

Area in Square Feet

Building

 

Lot

*D.O. Use

 

**Other Use

 

*D.O. Use

 

*Other Use

Main

 

Corporate Offices

 

4

 

25,000

 

53,000

 

25,000

 

25,000

 

XXXX

 

2

 

New Product Sales, Retail Parts, Service

 

2

 

140,000

 

0

 

435,600

 

0

 

20

 

3

 

New Product Sales, Retail Parts, Service

 

1

 

100,000

 

0

 

235,000

 

0

 

250

 

4

 

New Product Sales, Retail Parts, Service

 

1

 

33,000

 

0

 

261,000

 

0

 

210

 

5

 

New Product Sales, Retail Parts, Service

 

2

 

46,000

 

0

 

75,000

 

0

 

90

 

6

 

New Product Sales, Retail Parts, Service

 

1

 

37,000

 

0

 

190,575

 

0

 

200

 

7

 

New Product Sales, Retail Parts, Service

 

1

 

11,500

 

0

 

42,500

 

0

 

380

 

8

 

Training Center & Warehouse

 

1

 

20,500

 

0

 

32,124

 

0

 

5

 

9

 

New Product Sales, Retail Parts, Service

 

2

 

77,000

 

0

 

25,000

 

0

 

375

 

10

 

New Product Sales, Retail Parts, Service

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

New Product Sales, Retail Parts, Service

 

1

 

 

 

 

 

 

 

 

 

 

 

12

 

New Product Sales, Retail Parts, Service

 

 

 

32,283

 

 

 

 

 

 

 

 

 

13

 

Product Sales, Service & Parts

 

1

 

22,400

 

 

 

2 ac

 

 

 

 

 

14

 

Product Sales, Service & Parts

 

1

 

50,000

 

 

 

15 ac

 

 

 

 

 

15

 

Power Products Division Headquarters

 

1

 

13,848

 

32,304

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DESCRIPTION OF DISTRIBUTORSHIP PREMISES

 

 

Stewart & Stevenson Services, Inc.

 

Houston, Texas

 

January 1, 2004

Distributor Firm Name

 

City, State/Province

 

As of Date

 

C.    LEASED PREMISES — PROVIDE INFORMATION ON EACH LOCATION
DESIGNATED AS LEASED IN “A” ABOVE

 

 

 

Term of Lease

 

Annual

 

Renewal Options

 

Location

 

From

 

To

 

Rental

 

Term and Date Lessor to be Notified

 

Annual Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

Main

 

01/01/89

 

02/28/05

 

$

1,000,000

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

09/25/03

 

09/30/08

 

$

96,688

 

Currently in 5 Year Option

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

01/01/02

 

03/31/07

 

$

67,200

 

None

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

03/01/03

 

05/31/10

 

$

123,360

 

None

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

12/31/98

 

12/31/04

 

$

259,992

 

2 – 3 Year Options

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

04/30/02

 

04/30/07

 

$

145,500

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

09/25/03

 

09/25/08

 

$

184,487

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

06/01/03

 

05/31/10

 

$

256,068

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

*D.O. Use means the portion of premises listed in “A” above used for
Distributorship Operations.

**Show the portion of the distributorship premises used for any purpose other
than performance of Distributor’s obligation under the Distributor

Agreement, and briefly describe such other use or uses.

 

 

 

 

 

 

--------------------------------------------------------------------------------